Appellee presents an application to file a second motion for rehearing. The substance of its complaint seems to be that since the court failed to discuss the Carlesi case,233 U.S. 843, 58 L. Ed. 51, in its opinion on motion for rehearing, that this court intends to overrule same, or at least refuses to follow it. The court, speaking through Justice Lattimore in its original opinion herein, discusses the Carlesi case, supra, in language which we think is plain and unmistakable, and which made unnecessary any further reference to same in the court's opinion on motion for rehearing. Our construction of such case is not, in our opinion, susceptible of the interpretation now attempted to be placed on it by the State. We deem it useless to reiterate what seems already to have been clearly stated.
The motion is denied.
Application denied.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.